Case 1:20-cv-01269-CMA-STV Document 38 Filed 02/08/21 USDC Colorado Page 1 of 4




                                                               FILED
                                                    UNITED STATES DISTRICT COURT
                                                         DENVER, COLORADO
                                                            2:47 pm, Feb 08, 2021

                                                     JEFFREY P. COLWELL, CLERK
Case 1:20-cv-01269-CMA-STV Document 38 Filed 02/08/21 USDC Colorado Page 2 of 4
Case 1:20-cv-01269-CMA-STV Document 38 Filed 02/08/21 USDC Colorado Page 3 of 4
Case 1:20-cv-01269-CMA-STV Document 38 Filed 02/08/21 USDC Colorado Page 4 of 4
